The sole contention of the defendant district is that the tuitions of the children resident therein who attend the high school of the plaintiff district should be paid by the city of Concord, in which both districts are situate.
We are unable to find any tenable basis for this contention. So far as appears, and as we take the fact to be, each district has "a special, independent, and complete organization, and officers of its own having exclusive authority for the superintendence and government of its schools add the administration of all its school affairs," and is a distinct and separate organization and corporation, not merely as to each other, but as to the city of Concord. Sargent v. District, 63 N.H. 528, 530, 533, 534; Wheeler v. Alton, 68 N.H. 477, 478.
With these relations and conditions existing, it would not only be obviously unjust to subject the city to the payment of tuition at the plaintiffs' high school for children resident in the defendant district, which has authority to establish and maintain a high school of its own (P. S., c. 89, s. 9), but we think the parties fairly come within the meaning of "town" as used in chapter 96, Laws 1901, enacting that "any town not maintaining a high school or school of corresponding grade shall pay for the tuition of any child who with parents or guardian resides in said town and who attends a high school or academy in the same or another town or city in this state, and the parent or guardian of such child shall notify the school board of the district in which he resides of the high school or academy which he has determined to attend."
This construction not only accords with the requirements of justice and the well-recognized, independent, corporate powers of school districts, and the historical evidence, but it is also authorized by Sargent v. District and Wheeler v. Alton, supra, and by section 5, chapter 2, of the Public Statutes, which provides: "The word `town' shall extend and be applied to any place *Page 271 
incorporated, or whose inhabitants are required to pay any tax, and shall mean that city, town, ward, or place in which the subject-matter referred to is situate, or in which the persons referred to are resident, unless from the context a different intention is manifest." But apart from these considerations, towns, as such, not being authorized to maintain high schools and having no boards of education, it is manifest from the act of 1901 itself that the construction adopted is the correct one.
The plaintiff's action is maintainable.
Case discharged.
All concurred.